DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 5-6 recite “the at least one arm,” but the arm is first recited in line 8.  Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 was amended to recite among other limitations “a frame having a backboard and at least one bracket oriented in a first plane.”   As best illustrated in Applicant’s Fig. 1 the backboard 106 and bracket 104 (see also, Applicant’s specification page 10, lines 1-10) are oriented in two different parallel planes (i.e., a plane through backboard 106 and a plane through bracket 104) separated by a space in which a is straddled a planar edge (i.e., such as a footboard, headboard, or sideboard).  Accordingly, Applicant’s amendment constitutes new matter as it is unclear how the backboard and bracket are in a first plane.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to recite among other limitations “a frame having a backboard and at least one bracket oriented in a first plane.”   It is unclear how the backboard and bracket are oriented in “a first plane” because Applicant’s Fig. 1 shows the backboard 106 and bracket 104 being separate from each other different planes and not a single plane.  As best understood for purposes, of examination, the Office interprets the limitation to mean that the backboard the bracket are each oriented in planes that are separated by a distance therebetween. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 14-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smejkal et al. (US PG Pub. No. 2015/0105188, Apr. 16, 2015) (herein “Smejkal”).
Regarding claim 1, as broadly interpreted, Smejkal teaches a full body resistance training device comprising: a frame 14 having a backboard and at least one bracket (see annotated Fig. 1 below, the backboard being one surface of the frame 14, and the bracket being an opposite surface of the frame 14) oriented in a first plane (i.e., were both the backboard and the bracket have planes defined by their surfaces that are parallel planes), wherein the backboard and the at least one bracket are spaced apart to receive a planar edge (i.e., receive a planer edge of board 12, see Fig. 1-3 below); at least one clamping knob (see Figs. 1-2 below) attached to the backboard, wherein the at least one clamping knob is actuatable towards and away from the at least one bracket (where the clamp presses against planar board 12 to stabilize the device on the board); and at least one arm 16,17 (see Figs. 1-2 below) attached to the frame by a connection (see para. [0024], and Fig. 1-2 below), the at least one arm 16,17 being in a second plane different from the first plane (i.e., where the arm has a plane through it’s longitudinal axis between the planes of the bracket and the backboard), wherein the connection between the arm 16,17 and the frame is movable and lockable between a plurality of positions (see Fig. 2 below and para. [0026], wherein the endpoint of the arm 16,17 connected to the frame 14 is movable a lockable to any number of mounting positions).

    PNG
    media_image1.png
    534
    618
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    541
    731
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    656
    392
    media_image3.png
    Greyscale
 
Regarding claim 2, Smejkal teaches wherein the frame 14 comprises at least one mounting point having a rigid small diameter cross-section (as shown in Figs. 1-2 above, the mounting point being the circular diameter cross-section which attaches to arm 16,17).  
Regarding claim 3, as broadly interpreted, Smejkal teaches wherein the at least one bracket has a length that is longer than a length of the backboard (i.e., where the vertical length of the bracket surface is longer than a horizontal length of the backboard surface).  
Regarding claim 6, as broadly interpreted, Smejkal teaches wherein the connection between the at least one arm 16,17 and the frame 14 is a pivoting connection (as shown in Fig. 2 above, wherein the endpoint of the arm 16,17 connected to the frame 14 is pivotable at any 
Regarding claim 8, Smejkal teaches wherein the at least one arm 16,17comprises an eyelet (i.e., where the arm 16,17 has holes for attaching to a net 22 and has a hole to attach to a select mounting position at one end 18 of the arm 16,17).  
Regarding claim 14, Smejkal teaches wherein actuating the at least one clamping knob towards the at least one bracket grips a planar edge between the clamping knob and the at least one bracket to secure the frame 14 to the planar edge (as shown in Fig. 1-2 above, where the clamp on the backboard when tightened abuts a surface of the board 12 towards the bracket to provide frictional engage with the board 12).  
Regarding claim 15, the device of Smejkal is inherently capable of being connected to a planar edge selected from the group consisting of: a bed footboard, a bed headboard, and a bed sideboard.  [Office Note: It is an axiom of US patent law that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254 (CCPA 1977).  See MPEP § 2114.  In this case, the device of Smejkal is capable of performing the function of attaching to any planar edge/surface and Applicant has not positively claimed the bed footboard, bed headboard, and bed sideboard in combination with the apparatus as part as a system.]
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254 (CCPA 1977).  See MPEP § 2114.  In this case, the device of Smejkal is capable of performing the function of attaching to any planar edge/surface of a bed board and Applicant has not positively claimed the bed footboard, bed headboard, and bed sideboard in combination with the apparatus as part as a system.]
Smejkal further teaches at least one clamping knob (see Figs. 1-2 above) attached to the backboard, wherein the at least one clamping knob is actuatable towards and away from the at least one bracket (where the clamp presses against planar board 12 to stabilize the device on the board); and at least one arm 16,17 (see Figs. 1-2 above) attached to the frame by a connection (see para. [0024], and Fig. 1-2 above), wherein the connection between the arm 16,17 and the frame is movable and lockable between a plurality of positions (see Fig. 2 above and para. [0026], wherein the endpoint of the arm 16,17 connected to the frame 14 is movable a lockable to any number of mounting positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smejkal, as applied to claim 1 above.
Smejkal teaches the invention as substantially claimed.
Regarding claims 4 and 5, Smejkal is silent in explicitly teaching wherein the length of the at least one bracket is between about 12 and 36 inches and wherein the length of the backboard is between about 6 and 30 inches.  
However, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05). In this case, Smejkal generally teaches that the bracket and backboard have dimensions (i.e., length/height) sufficient to attach securely to a planar surface 12 (see Figs. 1-2 above).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smejkal such that the length of the at 
Regarding claim 9, Smejkal is silent in explicitly teaching wherein the at least one arm 16,17 has a length between about 12 and 24 inches.  
However, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05). In this case, Smejkal generally teaches that the arm 16,17 has a length sufficient to extend away from a planar surface (see Figs. 1-2).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smejkal such that the at least one arm 16,17 has a length between about 12 and 24 inches as mere optimization by routine experimentation in order to provide a desired length away from the planar surface.   
Furthermore, the arm having a length between about 12 and 24 inches lacks criticality as applicant discloses that arms can have any suitable length (see Applicant’s specification page 11, lines 17-18).

Allowable Subject Matter
Claims 10-13 and 16-20 would be allowable rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct the 35 U.S.C. 112 rejections.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new ground of rejection.  As explained in the rejection above, the amendment to claim 1 is constitutes new matter, because the bracket and the backboard are oriented in two different parallel planes and not in “a first plane”

Applicant's also arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784